

109 HR 6308 IH: Housing is a Human Right Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6308IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Jayapal (for herself, Ms. Meng, Mr. García of Illinois, Ms. Omar, Ms. Pressley, Ms. Tlaib, Mr. Blumenauer, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, Education and Labor, Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address root causes of homelessness, meet the needs of community members experiencing harms from homelessness, transition communities towards providing housing for all, and ensure full democratic participation and inclusion of persons experiencing homelessness, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Housing is a Human Right Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—FundingSec. 101. Treatment of revenue generated.Sec. 102. Emergency solutions grant program.Sec. 103. Continuum of care grant program.Sec. 104. Federal Emergency Management Agency emergency food and shelter grant program.Sec. 105. Requirements.Sec. 106. GAO study of requirements regarding participation and involvement of homeless individuals.Title II—Access to personal documentsSec. 201. Access to certain essential documents.Title III—United States Interagency Council on HomelessnessSec. 301. Permanent authorization.Sec. 302. Functions.Sec. 303. Advisory board.Sec. 304. Director.Sec. 305. Conforming amendment.Title IV—Access to VotingSec. 401. Study of factors adversely affecting ability of homeless and housing-unstable individuals to vote.Sec. 402. Grants to facilitate voting by homeless and housing-unstable individuals.Title V—Humane infrastructure to address public needsSec. 501. Library pilot grants.Sec. 502. CDBG Plus program.Title VI—Revenue related to housing speculation and displacementSec. 601. Amendments to the tax code.Sec. 602. Phase down of mortgage interest deduction.Title VII—Supported alternatives to penalization of persons experiencing homelessnessSec. 701. Grant authorization.Sec. 702. Application.Sec. 703. Use of funds.Sec. 704. Authorization of appropriations.2.DefinitionsFor purposes of this Act, the following definitions shall apply:(1)At risk of homelessnessThe term at risk of homelessness means, with respect to an individual or family, that the individual or family—(A)has an annual income that is less than 30 percent of median family income for the area, as determined by the Secretary;(B)does not have sufficient resources or support networks, including family, friends, faith-based organizations, and other social networks, immediately available to prevent the individual or family from moving to an emergency shelter or other place described in paragraph (3)(A) of this subsection; and(C)(i)has moved because of economic hardship two or more times during the 60 days immediately preceding the application for homelessness prevention assistance under this Act;(ii)is living in the home of another because of economic hardship;(iii)has been notified in writing that their right to occupy their current housing or living situation will be terminated within 21 days of the date of application for assistance under this Act;(iv)lives in a hotel or motel and the cost of the hotel or motel stay is not paid by charitable organizations or by Federal, State, or local government programs for low-income individuals;(v)lives in a single-room occupancy or efficiency apartment unit in which there reside more than two persons, or lives in a larger housing unit in which there reside more than 1.5 people per room, as defined by the United States Census Bureau;(vi)is exiting a publicly funded institution, or system of care, including health-care facilities, mental health facilities, foster care and other youth facilities, and correction programs and institutions; or(vii)otherwise lives in housing that has characteristics associated with instability and an increased risk of homelessness, including those characteristics identified in the approved consolidated plan for the applicable jurisdiction.(2)Cost-burdenedThe term cost-burdened means, with respect to an individual or family, that the individual or family—(A)spends more than 22 percent of their income on rent, or other housing-related costs, including property taxes, utility bills, and mortgage payments, or both; or(B)otherwise compromises other basic needs in order to pay for housing.(3)Governmental unit; municipalityThe terms governmental unit and municipality have the meanings given such terms in section 101 of title 31, United States Code.(4)HomelessThe term homeless means, with respect to an individual or family—(A)an individual or family who lacks a fixed, regular, and adequate nighttime residence;(B)an individual or family with a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings, including a car, park, abandoned building, bus or train station, airport, or camping ground;(C)an individual or family living in a supervised publicly or privately operated shelter designated to provide temporary living arrangements (including hotels and motels paid for by Federal, State, or local government programs for low-income individuals or by charitable organizations, congregate shelters, and transitional housing);(D)an individual who resided in a shelter or place not meant for human habitation and who is exiting an institution where he or she temporarily resided; and(E)an individual or family who will imminently lose their housing, including housing they own, rent, or live in without paying rent, are sharing with others, and rooms in hotels or motels not paid for by Federal, State, or local government programs for low-income individuals or by charitable organizations.(5)Housing FirstThe term Housing First means, with respect to addressing homelessness, an approach to quickly and successfully connect individuals and families experiencing homelessness to permanent and affordable housing opportunities and appropriate services without preconditions and low or no barriers to entry, including barriers relating to sobriety, treatment, work requirements, and service participation requirements.(6)Housing-unstable(A)In generalThe term housing-unstable means, with respect to an individual or family that the individual or family—(i)lacks a fixed, regular, and adequate nighttime residence;(ii)shares housing with other persons due to loss of housing or economic hardship;(iii)lives in hotels or motels, trailer parks, or campgrounds due to lack of alternative arrangements;(iv)is awaiting foster care placement;(v)lives in substandard housing; (vi)is a child of migrant worker;(vii)has moved more than three times in the past year due to economic instability;(viii)would be unable to pay for housing if their income decreased by $100 or more or if they experienced a financial hardship;(ix)is paying for housing or shelter with labor or sex;(x)has housing that is dependent on their employer;(xi)is exiting from incarceration (including pre-trial and pre-conviction detention; immigration detention; and juvenile detention) or who will be exiting from incarceration (including conditional release on bail or parole) in the next six months, or, with respect to youth, who is or has been held in the custody of the Office of Refugee Resettlement of the Department of Health and Human Services;(xii)has an income is does not exceed 50 percent of median income for the area in which they reside;(xiii)has a primary income that is fixed and derived solely from Federal or State benefits; or(xiv)is a survivor of domestic violence or trafficking residing with a perpetrator of domestic violence or trafficking.(B)Included populationsSuch term includes an individual or family who is—(i) at risk of homelessness, as such term in defined in this subsection;(ii) not consistently or safely housed, including individuals and families at imminent risk of eviction, who are couch-hopping, have had to move into the dwelling unit of another individual or family; or(iii)homeless in a rural area.(7)Justice system-involvedThe term justice system-involved includes persons who are or have been incarcerated or held in municipal, State, or Federal jails, prisons, juvenile facilities, or other types of detention facilities, who have been held in pre-trial or post-conviction detention, who have an arrest or conviction regardless of whether they were detained or incarcerated, who have been held in immigration detention, or, with respect to youth, who are or have been held in the custody of the Office of Refugee Resettlement of the Department of Health and Human Services. (8)Penalize homelessnessThe term penalize homelessness means to impose, by a governmental unit, criminal or civil penalties on persons who are homeless or housing unstable in a manner that is related to those persons’ engagement in necessary human activities, including sleeping, resting, and eating.(9)Permanent supportive housingThe term permanent supportive housing means housing that provides—(A)indefinite leasing or rental assistance; and(B)non-mandatory, culturally competent supportive services to assist persons to achieve housing stability and maintain their health and well-being.(10)Population at higher risk of homelessness(A)In generalThe term population at higher risk of homelessness means a group of persons that is defined by a common characteristic and that has been found to experience homelessness, housing instability, or to be cost-burdened at a rate higher than that of the general public.(B)Higher rateInformation that may be used in demonstrating such a higher rate includes data generated by the Federal Government, by State or municipal governments, by peer-reviewed research, and by organizations having expertise in working with or advocating on behalf of homeless, housing unstable, or cost-burdened groups.(C)Included populationsSuch term shall include populations for which such higher rate has already been demonstrated, including Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander and other communities of color; persons with disabilities, including mental health disabilities, elderly persons, foster and former foster youth; LGBTQ persons, gender non-binary and gender non-conforming persons, justice system-involved persons, and veterans.IFunding101.Treatment of revenue generatedFor each fiscal year, the Secretary of the Treasury shall determine the amount of revenues accruing to the general fund of the Treasury by reason of the enactment of title VI of this Act and shall credit an amount equal to such revenues to the Secretary of Housing and Urban Development as follows:(1)The Secretary shall credit 40 percent of such revenues for assistance under the emergency solutions grant program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.).(2)The Secretary shall credit 40 percent of such revenues for assistance under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).(3)The Secretary shall credit 20 percent of such revenues for assistance under the Community Development Block Grant Plus Program, authorized under section 496 of the McKinney-Vento Homeless Assistance Act (as added by section 502 of this Act).102.Emergency solutions grant programThere is authorized to be appropriated to the Secretary of Housing and Urban Development, for the first fiscal year commencing after the date of the enactment of this Act and each of the next nine succeeding fiscal years thereafter, to make grants under the emergency solutions grant program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), an amount equal to the difference between $10,000,000,000 and the amount credited for such use for such fiscal year pursuant to section 101(1) of this Act.103.Continuum of care grant programThere is authorized to be appropriated to the Secretary of Housing and Urban Development, for the first fiscal year commencing after the date of the enactment of this Act and each of the next nine succeeding fiscal years thereafter, to make grants under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), an amount equal to the difference between $10,000,000,000 and the amount credited for such use for such fiscal year pursuant to section 101(2) of this Act.104.Federal Emergency Management Agency emergency food and shelter grant program(a)Authorization of appropriationsThere is authorized to be appropriated, for the first fiscal year commencing after the date of the enactment of this Act and each of the next nine succeeding fiscal years thereafter, $1,000,000,000 for emergency food and shelter grants under subtitle B of title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11341 et seq.).(b)National Board membershipSubsection (b) of section 301 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331(b)) is amended—(1)in the first sentence, by striking 6 members and inserting  at least 8 members;(2)in the third sentence by striking Each such member and inserting Four members; and (3)by inserting after and below paragraph (6) the following flush matter:At least 4 members shall be appointed from among individuals nominated by national organizations identified by the Director, in consultation with the United States Interagency Council on Homelessness, that represent a population at higher risk of homelessness (as such term is defined in section 3 of the Housing is a Human Right Act of 2020)..(c)Eligible activitiesSubsection (a) of section 313 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11343(a)) is amended—(1)in paragraph (1), by inserting hygiene, after food,;(2)in paragraph (2), by striking and at the end; and (3)by striking paragraph (3) and inserting the following new paragraphs:(3)to conduct rehabilitation of existing shelter or feeding facilities to ensure such facilities are safe, sanitary, and in compliance with local building codes;(4)to provide flexible and appropriate access to temporary shelter;(5)to build and maintain new forms of safe and sanitary shelters, including tiny homes; and(6)to provide supports, including shelter, transitional housing, and specialized medical respite shelter and associated services to homeless or housing-unstable (as such term is defined in section 3 of the Housing is a Human Right Act of 2020) elderly persons, persons with disabilities, and persons who are or have been sick or injured, and to persons are who are being discharged or who have recently been discharged from hospitals, nursing facilities or similar facilities.(d)Distribution of amountsParagraph (2) of section 316(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11346(a)(2)) is amended by inserting before the semicolon the following: , which shall provide for consideration of regional variation in housing costs and costs of living, rates of homelessness and housing instability, and income inequality.(e)Appropriate non-Discrimination policy(1)National and local boardsSection 301 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331) is amended by adding at the end the following new subsection:(f)Appropriate non-Discrimination policyThe National Board shall—(1)at all times having in effect a policy that prohibits discrimination against persons in all classes provided protection against discrimination under Federal law and explicitly prohibits discrimination based on the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth; and(2)require each local board designated pursuant to section 302 to have in effect a policy described in paragraph (1) of this subsection..(2)Service providersSubsection (a) of section 316 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11346(a)) is amended—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(7)guidelines requiring each private nonprofit organization and local government carrying out a local emergency food and shelter program with amounts provided under this subtitle to have in effect, with respect to such program, a policy described in section 301(f)(1)..(f)GAO study of allocation formulaThe Comptroller General of the United States shall conduct a study to identify and analyze the methods in effect on the date of the enactment of this Act for determining the amount and distribution of assistance under the Emergency Food and Shelter Grants Program of the Federal Emergency Management Agency under subtitle B of title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11341 et seq.) to determine whether such current methods adequately address the needs of homeless persons and the communities that serve them. Not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress detailing the findings of such study and making recommendations as to how the Emergency Food and Shelter Program National Board should revise such methods to more adequately and accurately meet such needs.(g)GAO study of compliance with participation requirementsThe Comptroller General of the United States shall conduct a study to identify and analyze the extent to which recipient service providers under the Emergency Food and Shelter Grants Program of the Federal Emergency Management Agency under subtitle B of title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11341 et seq.) comply with the provisions of the guidelines for such Program required under paragraphs (5) and (6) of section 316(a) of such Act (42 U.S.C. 11346(a); relating to involvement and participation of homeless individuals). Not later than the expiration of the 24-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress detailing the findings of such study, including identifying any barriers to compliance and the level of compliance and recommending models for compliance (including specific models used by such recipient service providers) and suggested support methods to assist recipients to comply.105.Requirements(a)Limitation on matching funds requirementsNotwithstanding any other provision of law, in the case of any grant made using amounts made available by this Act to any recipient that is a governmental unit, non-Federal supplemental or matching funding shall not be required for such grant if such recipient demonstrates to the satisfaction of the Secretary that—(1)assistance using such grant amounts will be provided in accordance with a Housing First strategy for addressing homelessness in the area in which the assistance is used;(2)the recipient has created and implemented a formal plan to cease to penalize homelessness;(3)the recipient has established a formal plan to identify and address structural and implicit bias in implementation of programs funded under this Act that specifically addresses potential bias towards members of groups identified a population at higher risk of homelessness, as such term is defined in section 3 of this Act;(4)the recipient has established a formal plan to facilitate issuance and replacement of personal identification documents issued by the recipient for persons who are homeless or housing-unstable;(5)in the case of any recipient that administers elections, the recipient has established a plan to ensure that persons who are homeless or housing-unstable are not prevented from voting due to irregular or non-existent addresses or other similar barriers; and(6)the recipient has procedures in effect for interacting with the property of homeless persons that—(A)require a minimum of three days prior notice shall be given before property is moved or disposed of;(B)provide a plan that safeguards any item that is not clearly trash for a minimum of 30 days; and(C)allow persons experiencing homelessness to easily retrieve their possessions.(b)Requirement for ongoing effortsAssistance made available under this Act may not be provided to any governmental unit unless such unit demonstrates, to the satisfaction of the Secretary, that such entity has in effect, or is actively working toward implementing, policies, regulations, or other requirements sufficient to ensure the following within the jurisdiction of such entity:(1)Any law that imposes a criminal punishment on a person or groups of persons who are homeless, or who has no other place to go, for sleeping outside or on public property is not being enforced.(2)Effective procedures are in effect for interacting with the property of homeless persons that comply with due process protections of the 14th Amendment to the Constitution of the United States. (c)Non-Governmental entitiesAssistance made available under this Act may not be provided to any entity that is not a governmental unit unless such entity demonstrates to the satisfaction of the Secretary that—(1) such entity has in effect, or is actively working toward implementing, a procedure that provides for regular community participation, comment, feedback, and guidance on the activities and performance in serving homeless, housing-unstable, and cost-burdened individuals and households; and(2)in the case of any entity that in any fiscal year receives more than $1,000,000 from amounts made available under this Act, all personnel carrying out activities assisted with amounts made available under this Act whose responsibilities involve regular contact with homeless, housing-unstable, or cost-burdened individuals or households, or who have management positions overseeing personnel in regular contact with homeless, housing-unstable, or cost-burdened individuals or households, are adequately trained regarding harm reduction, de-escalation techniques, trauma-informed care, implicit bias, cultural competency, and disability rights.(d)All entitiesAssistance made available under this Act may not be provided to any entity, whether a governmental unit or a non-governmental entity, unless such entity demonstrates to the satisfaction of the Secretary that such entity has in effect a written non-discrimination policy that—(1)prohibits discrimination against persons in all classes provided protection against discrimination under Federal law; and(2)explicitly prohibits discrimination based on the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.106.GAO study of requirements regarding participation and involvement of homeless individuals(a)StudyThe Comptroller General of the United States shall conduct a study to identify and analyze the extent to which—(1)recipient service providers under the Emergency Food and Shelter Grants Program of the Federal Emergency Management Agency under subtitle B of title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11341 et seq.) comply with the provisions of the guidelines for such Program required under paragraphs (5) and (6) of section 316(a) of such Act (42 U.S.C. 11346(a); relating to involvement and participation of homeless individuals); and (2)recipients under the Emergency Solutions Grant Program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) comply with the requirements under section 416(d) of such Act (42 U.S.C. 11375(d); relating to participation of homeless individuals).(b)ReportNot later than the expiration of the 36-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Congress detailing the findings of such study, including identifying the level of such compliance and any barriers to compliance with such requirements, and recommending models for compliance (including any effective specific models used by such recipients) and suggested support methods to assist recipients to comply.IIAccess to personal documents201.Access to certain essential documents(a)Report(1)In generalThe Comptroller General of the United States shall publish a report that identifies—(A)each essential document issued to persons who are homeless or housing-unstable by—(i)the Secretary of Health and Human Services; (ii)the Secretary of Housing and Urban Development;(iii)the Administrator of Veterans Affairs;(iv)the Attorney General of the United States; (v)the Commissioner of the Social Security Administration; (vi)the Commissioner of Internal Revenue; (vii)the Director of National Park Service; (viii)the Director of United States Citizenship and Immigration Services; (ix)the Bureau of Indian Affairs; and(x)any other agency identified by the Comptroller General; (B)any barrier, including any financial barrier, persons who are homeless or housing-unstable face in—(i)requesting any essential document identified under paragraph (1); or (ii)replacing any such essential document if lost, misplaced, stolen, expired, destroyed, or otherwise inaccessible; (C)any barrier created by the requirements of title II of the REAL ID Act of 2005 (Public Law 109–18; 49 U.S.C. 30301 note), or implementation thereof, persons who are homeless or housing-unstable face in—(i)requesting a driver’s license or identification card issued by a State; or(ii)replacing such driver’s license or identification card if lost, misplaced, stolen, expired, destroyed, or otherwise inaccessible; and (D)recommendations for—(i)each agency listed under paragraph (1) on how to reduce or eliminate any barrier identified under paragraph (2); and (ii)the Federal Government, State governments, and local governments on how to reduce or eliminate any barrier identified under paragraph (3). (2)Timing of reportThe Comptroller General shall submit the report required by subsection (a) to the relevant committees of Congress and the United States Interagency Council on Homelessness at a time agreed upon by the Comptroller General and such Committees.(b)Briefing requirementNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall brief the relevant committees of Congress and the United States Interagency Council on Homelessness on any preliminary observations of the Comptroller General with respect to the contents of the report required by subsection (a). (c)DefinitionsIn this section:(1)Essential documentThe term essential document means a document that is essential to the health, safety, or stability of a person who is homeless or housing-unstable, including a document that is essential to—(A)verifying the identity or immigration status of such person; or (B)assisting such person—(i)in providing for basic needs such as shelter, housing, nutrition, and healthcare; or(ii)show eligibility for employment, healthcare, or public benefit.(2)Relevant committees of CongressThe term relevant committees of Congress means the committees of Congress with jurisdiction over the agencies listed under subsection (a)(1). IIIUnited States Interagency Council on Homelessness301.Permanent authorizationTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended—(1)in section 208 (42 U.S.C. 11318), by striking the sentence and inserting the following: There is authorized to be appropriated for each fiscal year $10,000,000 to carry out this title.;(2)by striking section 209 (42 U.S.C. 11319); and(3)by redesignating sections 207 and 208 (42 U.S.C. 11317, 11318) as sections 208 and 209, respectively.302.FunctionsSection 203 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11313) is amended—(1)in subsection (a)—(A)in paragraph (12), by striking and at the end;(B)in paragraph (13), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(14)rely on evidence-based practices;(15)identify and promote successful practices, including the Housing First strategy and the permanent supportive housing model; and(16)prioritize addressing disparities faced by members of a population at higher risk of homelessness, as such term is defined in section 3 of the Housing is a Human Right Act of 2020, including by issuing reports and making recommendations to agencies.; and(2)in subsection (b)—(A)in paragraph (1), by inserting and after the semicolon;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(3)make formal reports and recommendations to Federal agencies, which shall include comments on how proposed regulatory changes would impact persons experiencing homelessness, housing instability, or who are cost-burdened..303.Advisory board(a)In generalTitle II of the McKinney-Vento Homeless Assistance Act is amended by inserting after section 206 (42 U.S.C. 11316) the following new section:207.Advisory board(a)EstablishmentThere is established an advisory board for the Council.(b)Membership(1)SelectionThe advisory board shall be composed of not less than 20 individuals, selected by the Executive Director of the Council from nominees proposed pursuant to paragraph (2), as follows:(A)Not less than 10 members shall be individuals who are homeless or experiencing housing instability, or were so during the 5 calendar years preceding appointment to the advisory board or who have been so in the last 5 calendar years.(B)Not less than 8 members shall be individuals who are members of, or advocate on behalf of, or both, a population at higher risk of homelessness, as such term is defined in section 3 of the Housing is a Human Right Act of 2020, including such transgender and gender non-conforming persons, Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander, and other communities of color, youth in or formerly in the foster care system, and justice-system involved youth and adults.(2)NominationNominees for members of the advisory board shall be proposed by any grantee or subgrantee under this Act.(3)ReportUpon selection of members of the advisory board, the Executive Director of the Council shall submit a report to the Congress identifying the members selected and demonstration compliance with the provisions of this subsection.(4)TermsMembers of the advisory board shall serve terms of 2 years.(c)FunctionsThe advisory board shall review the work of the Council, make recommendations regarding how the Council can most effectively pursue the goal of ending homelessness, and raise specific points of concern with members of the Council who represent Federal agencies.(d)MeetingsThe advisory board shall meet in person not less often than twice each year.(e)Council meetingsThe Council shall meet regularly not less often than once a year with the advisory board and shall provide timely written responses to recommendations, proposals, and concerns issued by the advisory board.(f)ChairmanThe position of Chairman of the advisory board shall be filled by an individual who is a current or former member of the advisory board, is nominated by at least two members of the advisory board, and is confirmed by a vote of not less than 75 percent of the members of the advisory board. (g)CompensationEach member of the advisory board shall receive compensation for their participation including a participation stipend in an amount determined by the Council and travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.(h)Rule of constructionThe agencies implementing this Act shall construe this Act in a manner that facilitates and encourage the full participation of advisory board members and shall consider the barriers faced by persons experiencing homelessness and shall endeavor to overcome such barriers to participation..(b)Representation of chairman on councilSection 202(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11312(a)) is amended—(1)by redesignating paragraph (22) as paragraph (21); and(2)by adding at the end the following new paragraph:(22)The chairman of the advisory board established by section 207..304.Director Subsection (a) of section 204 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11314(a)) is amended—(1)by striking (a) Director.—The Council shall appoint an Executive Director, who shall be and inserting the following:(a)Director(1)In generalThe chief executive officer of the Council shall be the Executive Director, who shall be appointed in accordance with paragraph (2) and; and(2)by adding at the end the following new paragraph:(1)Process for appointmentA vacancy in the position of Executive Director shall be filled by an individual nominated and appointed to such position by the Council, except that the Council may not appoint any nominee who is not confirmed by approval of 75 percent of the aggregate of all members of the Council and the advisory board under section 207 pursuant to an election in which each such member’s vote is given identical weight. If the Council is unable to agree on an Executive Director, the chairperson of the advisory council shall act as interim Executive Director..305.Conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the items relating to sections 209 and 210 and inserting the following:Sec. 209. Encouragement of State involvement..IVAccess to Voting401.Study of factors adversely affecting ability of homeless and housing-unstable individuals to vote(a)StudyThe Election Assistance Commission shall conduct a study identifying and analyzing on a State-by-State basis the factors which adversely affect the ability of individuals who are homeless or who are housing-unstable to vote in elections for public office, including the implementation of the REAL ID Act, State laws requiring voters to provide ID as a condition of voting, and the penalization of homelessness.(b)ReportNot later than one year after the date of the enactment of this Act, the Commission shall submit to Congress and make available to the public a report on the study conducted under subsection (a), and shall include in the report recommendations to address the factors identified in the study.(c)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.402.Grants to facilitate voting by homeless and housing-unstable individuals(a)GrantsThe Election Assistance Commission shall carry out a program under which the Commission shall make grants to eligible nonprofit corporations and eligible units of local government for carrying out programs and activities which will facilitate voting in elections for public office by individuals who are homeless or who are housing-unstable.(b)EligibilityA nonprofit corporation or a unit of local government is eligible to receive a grant under the program established under this section if the corporation or unit submits to the Election Assistance Commission, at such time and in such form as the Commission may require, an application containing—(1)in the case of a nonprofit corporation, a certification that the corporation has in effect a non-discrimination policy that prohibits discrimination against persons in all classes provided protection against discrimination under Federal law and that further protects against discrimination on the basis of the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth; and(2)such information and assurances as the Commission may require.(c)Priorities in selection of nonprofit corporationsIn selecting among eligible nonprofit corporations for receiving grants under the program established under this section, the Commission shall give priority to corporations which meet any of the following:(1)A proven history of working with homeless, housing-unstable, and cost-burdened households.(2)A proven history of successfully encouraging civic participation.(3)A proven history of participation by homeless, housing-unstable, and cost-burdened households in the leadership and decision-making power of the corporation.(4)A proven history of successful engagement with a population at higher risk of homelessness, as defined in section 3 of this Act, including—(A)LGBTQ persons;(B)foster youth and former foster youth;(C)Asian, Black, Latino, Native American, Native Hawaiian, Pacific Islander and other communities of color;(D)low-income older adults;(E)persons with disabilities, including mental health disabilities;(F)justice-system-involved persons; and(G)immigrant communities.(d)Nonprofit corporation definedIn this section, the term nonprofit corporation means a corporation described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for the first fiscal year commencing after the date of the enactment of this Act and for each of the next nine succeeding fiscal years thereafter.VHumane infrastructure to address public needs501.Library pilot grants(a)AuthorizationFrom amounts made available under subsection (g) for a fiscal year, the Institute of Museum and Library Services (in this section referred to as the Institute) shall award grants, on a competitive basis, to enable municipal, county, and State library administrative agencies to award subgrants to public libraries, school libraries, and public law school libraries for carrying out pilot programs to address the needs of homeless and housing-unstable persons.(b)Pilot programsEach pilot program assisted with amounts from a subgrant under this section shall allow a library system or systems to create or expand projects or services that primarily address the needs of homeless and housing-unstable persons. Preference shall be given to funding proposals that integrate with existing Federal or State programs that serve homeless persons, housing-unstable individuals, and cost-burdened households.(c)Authorized agencyThe Institute shall disburse funding made available to carry out this section. The Institute may consult with the Secretary of Housing and Urban Development, the Interagency Council on Homelessness, or any other appropriate agency to ensure that funds are disbursed and utilized appropriately.(d)ApplicationsTo be eligible for a grant under this section, a municipal, county, or State library administrative agency shall submit an application at such time, in such manner, and containing such information as the Institute may require. Each application shall include—(1)a description of how the municipal, county, or State library administrative agency will award subgrants described in subsection (e), including any priorities or considerations that will be applied in making such awards, with an emphasis toward supporting programs addressing the needs of homeless persons;(2)a description of how the municipal, county, or State library administrative agency will disseminate, in a timely manner, information regarding the subgrants described in subsection (e) and the application process for such subgrants;(3)a description of the criteria that the municipal, county, or State library administrative agency will require for the programs; and(4)an assurance from the municipal, county, or State library administrative agency that each eligible library that receives a subgrant will provide programs that primarily serve persons who are homeless or housing-unstable.(e)Subgrants(1)In generalEach municipal, county, or State library administrative agency receiving a grant under this section may use such grant amounts to provide subgrants, on a competitive basis, to a public library, school library, or public law school libraries to enable such libraries to provide programs that address the need of homeless persons.(2)ApplicationsTo be eligible for a subgrant under this subsection, a public library, school library, or public law school library shall submit an application at such time, in such manner, and containing such information as the municipal, county, or State library administrative agency may require. Each application shall include—(A)a description of the homelessness-related programs that the eligible local library administrative agency will provide at each library to be assisted; and(B)a description of how community or governmental partners will be involved in the homelessness-related programs of the library.(3)Criteria for awardsA municipal, county, or State library administrative agency receiving a grant under this section shall award subgrants based on—(A)the proposed number of libraries and the estimated number of homeless persons that will be served under the homelessness-related programs; and(B)any other criteria established by the municipal, county, or State library administrative agency in the application submitted under subsection (d).(f)ReportsEach State library administrative agency receiving a grant under this section for a fiscal year shall submit a report for such fiscal year to the Institute regarding the progress made in achieving the purposes of the grant.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the first fiscal year commencing after the date of the enactment of this Act and for each of the next nine succeeding fiscal years thereafter.502.CDBG Plus programTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended by adding at the end the following new subtitle:ECommunity Development Block Grant Plus Program496.CDBG Plus program(a)AuthorityThe Secretary of Housing and Urban Development shall carry out a Community Development Block Grant Plus Program under this section (in this section referred to as the CDBG Plus Program) to provide assistance to units of general local government and States for activities to benefit homeless, housing unstable, or cost-burdened households.(b)StructureThe CDBG Plus Program shall be carried out in the same manner and subject to the same requirements and limitations applicable to the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), except to the extent otherwise provided—(1)by this section; or(2)the Secretary, to account for differences between—(A)the primary objectives of such block grant program and the CDBG Plus Program (as provided in subsection (c) of this section); and(B)the primary benefit requirement of such block grant program under section 101(c) of such Act (42 U.S.C. 5301(c)) and the primary benefit requirement of the CDBG Plus Program (as provided in subsection (d) of this section).(c)Primary objectiveThe primary objective of this section and of the CDBG Plus Program of each grantee under the program shall be to reduce and end homelessness and housing instability and to reduce and prevent cost-burdens, with priority given to providing shelter and temporary and permanent housing for low-income and extremely low-income households and for members of a population at higher risk of homelessness, as such term is defined in section 3 of the Housing is a Human Right Act of 2020.(d)Primary benefit requirementConsistent with the primary objective under subsection (c), all of the Federal assistance provided to States and units of general local government under the CDBG Plus Program shall be used for the support of activities that benefit homeless, housing unstable, or cost-burdened households.(e)Program differencesNotwithstanding any provision of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), the CDBG Plus Program shall be subject to the following requirements:(1)Eligible activitiesNotwithstanding section 105 of such title (42 U.S.C. 5305), activities assisted under the CDBG Plus Program may include only the following activities:(A)Projects directed to the removal of material and architectural barriers which restrict the mobility and accessibility of elderly persons and persons with disabilities, and projects that assist elderly persons to age in place.(B)The acquisition of real property (including air rights, water rights, and other interests therein) which is appropriate for rehabilitation, conservation, or construction of permanent affordable housing or temporary shelter or transitional housing.(C)The provision of public services that increase shelter and stability for persons experiencing homelessness or housing instability, including services associated with permanent supportive housing, housing search and placement support, and legal services.(D)Activities necessary to develop, implement, or evaluate a comprehensive plan to end homelessness and housing instability.(E)The rehabilitation, development, or construction of dignified and humane housing that is permanently affordable to persons earning 30 percent or less of the median income for the area in which the housing is located, including the construction and maintenance of public housing units and the creation of new forms of housing, such as tiny homes.(F)The rehabilitation, development, or construction of dignified and humane transitional housing and temporary shelters, including temporary or permanent housing for persons with more medically complex needs.(G)All necessary activities to create, maintain, and offer to the public the types of infrastructure necessary to address basic human needs, including public bathrooms, water fountains, and places to sit and rest.Notwithstanding any provision of title I of the Housing and Community Development Act of 1974, the construction of new affordable housing in accordance with this paragraph is specifically permitted as an eligible activity of the CDBG Plus Program. (2)Formula distribution(A)Use of existing regulationsUntil the regulations required under subparagraph (B) take effect, amounts made available for assistance under this title shall be allocated pursuant to the formula established under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306).(B)New formulaNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary shall issue regulations that establish a formula for allocation of amounts made available for assistance under this title that utilizes factors that more directly correlate to need of grantees for such amounts to address homelessness, housing instability, and cost-burdened households.(3)Citizen participation planIn addition to citizen participation requirements under section 104(a) of such title (42 U.S.C. 5304(a)), the citizenship participation process of each grantee under the CDBG Plus Program shall solicit the active participation of homeless, housing unstable, and cost-burdened households in directing the use of assistance provided under the Program.(4)Non-displacementNotwithstanding section 104(d) of such title (42 U.S.C. 5304(d)), each grantee under the CDBG Plus Program shall—(A)certify that the activities funded with assistance provided under the program will not displace low- and moderate-income people; and(B)take such actions as the Secretary considers necessary to inform residents of grantee community of a phone number for the Department of Housing and Urban Development which may be used to inform the Department of any such activities that may be causing the displacement of low- and moderate-income residents.(5)Expedited assistanceThe Secretary shall provide for expedited funding under the CDBG Plus program for any grantee that demonstrates that Federal property is available in the jurisdiction of the grantee that could be used to address homelessness and associated needs or housing instability but for the infrastructure needs that could be addressed through funds provided under the CDBG Plus Program.(6)Housing-firstIn allocating amounts for grants under the CDBG Plus Program, the Secretary shall prioritize affordable housing creation, permanent supportive housing, and supportive services utilizing a Housing First model, and other infrastructure to address basic human needs.(f)Rule of constructionNothing in this section may be construed to affect or alter the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(g)Authorization of appropriationsThere is authorized to be appropriated for assistance under the CDBG Plus Program under this section, for the first fiscal year commencing after the date of the enactment of this Act and for each of the next nine succeeding fiscal years thereafter, an amount equal to the difference between $6,000,000,000 and the amount credited for such use for such fiscal year pursuant to section 101(3) of this Act..VIRevenue related to housing speculation and displacement601.Amendments to the tax code(a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:50AReal property-related taxesSec. 5000D–1. Luxury real property transfers. Sec. 5000D–2. Real property secrecy transfer tax. Sec. 5000D–3. Mass landlord rental tax.5000D–1.Luxury real property transfers(a)In generalThere is hereby imposed on the sale or exchange of real property a tax equal to 5 percent of the amount realized from such sale or exchange.(b)LimitationThe tax imposed by this section shall not apply to a sale or exchange of property unless the amount realized from such sale or exchange (or from a series of related sales or exchanges of which such property is a part) is at least $10,000,000.(c)Liability for tax(1)In generalThe tax imposed by this section shall be paid ½ by the transferor and ½ by the transferee.(2)Exceptions(A)Property transferred to tax-exemptIn the case of property transferred to a tax exempt entity, or a State or local government (or political subdivision thereof), the tax imposed by this section shall be zero.(B)Property transferred by tax-exemptIn the case of property transferred by a tax-exempt entity, or a State or local government (or political subdivision thereof), the tax imposed by this section shall be paid by the transferee.(C)Tax exempt entityFor purposes of this section, the term tax-exempt entity means any organization which is exempt from the tax imposed by this chapter unless such property is used predominantly in an unrelated trade or business the income of which is subject to tax under section 511.(d)RegulationsThe Secretary shall prescribe such rules as may be necessary or appropriate to prevent avoidance of the purposes of this section.5000D–2.Real property secrecy transfer tax(a)In generalIn the case of a sale or exchange of real property to or from an applicable anonymous entity, there is hereby imposed on such transfer a tax equal to $10 for each $100 realized on such sale or exchange.(b)Applicable anonymous taxpayer(1)In generalFor purposes of this section, the term applicable anonymous entity means any entity or trust the beneficial owners of which are not available by freely accessible public records.(2)Beneficial ownerThe term beneficial owner means, with respect to any entity, an individual who, directly or indirectly—(A)exercises substantial control over the entity,(B)owns 25 percent or more of the equity interest in such entity, or(C)receive substantial economic benefits from such entity (other than in connection with employment).(3)Special rule for entities registered in global legal identifier program(A)In generalParagraph (1) shall not apply to any entity that participates in the legal entity identifier program.(B)Controlled groupsIn the case of any persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, subparagraph (A) shall only apply if each such person so treated participates in the legal entity identifier program.(c)Liability for tax(1)In generalEach applicable anonymous entity who transfers or receives property in a sale or exchange to which this section applies shall be jointly and severally liable for payment of the tax imposed by this section.(2)Members of controlled groupIf such an applicable anonymous entity is a member of a controlled group, each member of such controlled group shall be jointly and severally liable for such payment.5000D–3.Mass landlord rental tax(a)In generalIn the case of a covered landlord, there is hereby imposed on the rental of a dwelling unit a tax equal to 1 percent of the amount of the rent paid for such dwelling unit.(b)Covered landlordFor purposes of this section, the term covered landlord means any person that owns—(1)more than 1,000 dwelling units held for rent within a single metropolitan statistical area,(2)more than 2,000 dwelling units held for rent, or(3)at least 500 dwelling units held for rent in at least 3 different States.(c)Exceptions(1)In generalSubsection (a) shall not apply to any dwelling unit subject to a rent control, just cause, or source of income discrimination law.(2)Rent control lawFor purposes of this subsection—(A)In generalThe term rent control law means any State or local law which restricts the amount by which a lessor may increase rental payments for a dwelling unit and allows an affirmative defense to eviction or private right of enforcement.(B)Minimum amount level of rent controlA law shall not be treated as a rent control law with respect to any dwelling unit for purposes of this paragraph unless the lessor of such dwelling unit may not, when the lease with respect to such unit expires, increase monthly rent by an amount greater than the percentage increase, if any, over the preceding 12 months in the Consumer Price Index for All Urban Consumers or 3 percent of the average monthly amount paid for the same unit for each month that the unit was occupied during the previous 12-month period, whichever is greater.(3)Just cause lawThe term just cause law means any State or local law which at least restricts a lessor from evicting lessee by limiting evictions to instances in which—(A)the tenant has—(i)failed to pay rent for 2 or more consecutive months despite clear and timely notice,(ii)caused substantial destruction to the rental property,(iii)caused significant danger to other tenants, or(iv)significantly and repeatedly violated an explicit lease term and failed to cure the violation after being given notice requesting that the lease term violation be cured, or(B)the landlord seeks to occupy the unit for use as a primary residence, or seeks the availability of the unit for occupancy by an immediate relative as a primary residence.(4)Source of income discrimination law(A)In generalThe term source of income discrimination law means a State or local law which places restrictions on a lessor from rejecting lessee applicants, or to evicting an existing lessee, due to the lessee’s source of income.(B)Source of incomeFor purposes of subparagraph (A), source of income includes the following:(i)A housing voucher under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any form of Federal, State, or local housing assistance provided to a family or provided to a housing owner on behalf of a family, including rental vouchers, rental assistance, and rental subsidies from nongovernmental organizations.(ii)Any income received during a taxable year as Social Security benefits, as defined in section 86(d) of the Internal Revenue Code of 1986, or as supplemental security income benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.).(iii)Any income received by court order, including spousal support and child support.(iv)Any payment from a trust, guardian, or conservator.(v)Any other lawful source of income.(d)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person for purposes of applying subsection (b)..(b)Effective dateThe amendment made by this section shall apply to sales and exchanges after December 31, 2020.602.Phase down of mortgage interest deduction(a)In generalSection 163(h)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(G)Phasedown of deduction(i)In generalIn the case of amounts paid or accrued during a taxable year beginning after December 31, 2020, the amount of qualified residence interest allowed as a deduction under this section for such taxable year shall not exceed an amount equal to the applicable percentage of the qualified residence interest which would have been allowed as a deduction to the taxpayer under this section without regard to this subparagraph.(ii)Applicable percentageFor purposes of clause (i), the applicable percentage shall be determined under the following table:In the case of taxable yearsThe applicable beginning with or during:percentage shall be:202190%202280%202370%202460%202550%202640%202730%202820%202910%2030 and thereafter0%.(b)Effective dateThe amendments made by this section shall apply to amounts paid or accrued during taxable years beginning after December 31, 2020.VIISupported alternatives to penalization of persons experiencing homelessness701.Grant authorizationThe Attorney General is authorized to make grants to States, units of local government, public and community defender systems, and nonprofit organizations to create or expand alternatives to penalizing homelessness (as such term is defined in section 3 of this Act).702.Application(a)In generalAn entity seeking a grant under this title shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, including an assurance described in subsection (b).(b)Assurance describedAn assurance described in this subsection is an assurance that the entity has in place a policy protecting employees and persons and communities served by the entity from discrimination under applicable civil rights laws, and that such policy includes protection from discrimination on the basis of gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.(c)Nonprofit expertiseIn addition to the assurance described in subsection (b), a nonprofit organization seeking a grant under this title shall demonstrate in its application that it has a proven history of—(1)successful engagement with populations experiencing homelessness and housing instability, including members of a population at higher risk of homelessness, as such term is defined in section 3 of this Act; or(2)assisting communities to engage in alternatives to penalizing homelessness.703.Use of fundsAn entity that receives a grant under this title may use funds received under this title for any of the following:(1)Creating or expanding a law enforcement assisted diversion program, which program includes— (A)a focus on reducing racial disparity in law enforcement and prosecution;(B)reliance on harm-reduction principles;(C)collaboration with community-based, trauma-informed organizations; and(D)development of pre-arrest diversion programs that are designed in consultation with law enforcement, persons experiencing homelessness and housing instability, populations at higher risk of homelessness, and community based health and service providers.(2)Providing technical support to jurisdictions that are working to reduce the extent to which the laws or policies in that jurisdiction penalize homelessness, including—(A)assisting the jurisdiction in creating procedures to safeguard the personal property of persons experiencing homelessness or housing instability; and(B)developing protocols for pre-booking diversion for low-level offenses in cases where the incident is related to a mental health condition or addiction.(3)Creating, supporting, expanding, or studying mobile crisis intervention teams that are trained to provide immediate stabilization services to persons with an urgent medical or psychological need, as an alternative to a law enforcement response, which teams may include healthcare professionals, mental health professionals, addiction counselors, housing referral specialists, and other related resource providers. 704.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $100,000,000 for the first fiscal year commencing after the date of the enactment of this Act and for each of the next nine succeeding fiscal years thereafter.